                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-mc-80133-BLOOM/Reinhart

RICHARD ARROWSMITH,

       Plaintiff,

v.

FAMILY HEALTHCARE SERVICES, INC.,

      Defendant.
_________________________/

                                            ORDER

       THIS CAUSE is before the Court upon Garnishee BankUnited, N.A.’s (“Garnishee”)

Answer to Writ of Garnishment, ECF No. [13] (the “Motion”), filed on May 15, 2019. Garnishee

requests the Court grant its demand for attorneys’ fees pursuant to Florida Statute § 77.28. Id. ¶

4. The Court has reviewed the Motion, the record and is otherwise fully advised.

       Plaintiff Richard Arrowsmith (“Plaintiff”) has obtained a judgment in the United States

Bankruptcy Court for the Eastern District of Virginia against Defendant Family Healthcare

Services, Inc. (“Defendant”) in the principal amount of $10,400.00 plus attorneys’ fees and

expenses of litigation in the amount of $1,000.00, for a total amount of $11,400.00. See ECF No.

[1]. Because this judgment remains unsatisfied, Plaintiff has commenced this garnishment action.

       On February 20, 2019, the Clerk of Court issued a Writ of Garnishment directing Garnishee

to answer whether it is indebted to, or has tangible or intangible personal property of, Defendant

in its control. ECF No. [9]. On May 15, 2019, Garnishee filed its Answer to Writ of Garnishment

and moved for the $100.00 statutory garnishment fee for the part payment of its attorney’s fees, in

accordance with Florida Statute § 77.28. ECF No. [13] ¶ 4.
                                                        Case No. 19-mc-80133-BLOOM/Reinhart


       Accordingly it is ORDERED AND ADJUDGED as follows:

   1. Garnishee’s Motion, ECF No. [13], is GRANTED.

   2. Plaintiff shall make payment of $100.00 to Garnishee at the address 7815 N.W. 148th

       Street, Miami Lakes, Florida 33016, within thirty (30) days of the date of this Order “for

       the payment or part payment of [its] attorney’s fee which the garnishee expend[ed] or

       agree[d] to expend in obtaining representation in response to the writ.” Fla. Stat. § 77.28.

       DONE AND ORDERED in Chambers at Miami, Florida, on June 5, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                2
